Examiner’s Comments
1.	This office action is in response to the RCE received on 10/1/2021.
	Claims 1-17 are pending and have been allowed in the office action mailed on 4/5/2021.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  
 With respect to claims 1 and 10, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a staple cartridge and a first cam surface on said staple cartridge, wherein said first cam surface is configured to move the lockout from a locked position to an intermediate position when said staple cartridge is initially inserted into the surgical stapling device; and a second cam surface on said staple cartridge, wherein said second cam surface is configured to move the lockout from the intermediate position to an unlocked position when said staple cartridge is operably seated in the surgical stapling device, and wherein said first cam surface is proximal to said second cam surface and vertically spaced therefrom.
The prior art of record (2016/0249928) does not disclose these features and would not have been obvious to modify the prior art to arrive at Applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        2/2/2022